UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1274



SONG HUI SHI,

                                                          Petitioner,

          versus


UNITED STATES DEPARTMENT OF JUSTICE; MICHAEL
B. MUKASEY, Attorney General,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-687-408)


Submitted:   October 15, 2007          Decided:     November 21, 2007


Before MOTZ, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yee Ling Poon, Robert Duk-Hwan Kim, LAW OFFICES OF YEE LING POON,
New York, New York, for Petitioner. Peter D. Keisler, Assistant
Attorney General, Terri J. Scadron, Assistant Director, Shahrzad
Baghai, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Song Hui Shi, a native and citizen of China, petitions

for    review   of   an    order   of   the    Board      of    Immigration    Appeals

affirming the Immigration Judge’s denial of his applications for

asylum, withholding of removal, and protection under the Convention

Against Torture (CAT).

             To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”               INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).         We have reviewed the evidence of record and

conclude that Shi fails to show that the evidence compels a

contrary result.       Having failed to qualify for asylum, Shi cannot

meet the higher standard to qualify for withholding of removal.

Chen    v.   INS,    195    F.3d   198,     205     (4th       Cir.   1999);   INS   v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).                 Further, we uphold the

Immigration     Judge’s      finding       that     Shi    failed       to   establish

eligibility for CAT protection.                 See 8 C.F.R. § 1208.16(c)(2)

(2007).

             Accordingly,     we    deny      the   petition      for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      PETITION DENIED



                                        - 2 -